Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 14, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148793                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                   SC: 148793                            David F. Viviano,
  In re N S A McCARTHY, Minor.                                     COA: 318855                                       Justices
                                                                   Oakland CC Family Division:
                                                                   07-739244-NA

  _____________________________________/

         On order of the Court, the application for leave to appeal the January 29, 2014
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 14, 2014
           p0311
                                                                              Clerk